Citation Nr: 1338955	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  12-22 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by: Paul Bradley, Agent	



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1969 to October 1970 and from July 2004 to November 2005.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted the Veteran service connection for his PTSD and rated the disability at 30 percent.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he experiences PTSD as a result of his active service in Vietnam and in Iraq.  Specifically, he has reported that while serving in the Republic of Vietnam, he witnessed a friend of his killed in a helicopter accident.

The Veteran's most recent VA examination for PTSD is remote in time, as it occurred in December 2010.  In the August 2012 appeal to the Board, the Veteran's representative has requested a new VA examination so that the Veteran's current and accurate symptomology can be assessed.  In addition, the Veteran has specifically asserted that his PTSD symptoms have worsened since the December 2010 examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  An updated VA PTSD examination is needed to make an informed decision regarding the Veteran's current level of functional impairment and to adequately evaluate his current level of disability.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Current treatment records should also be obtained before a decision is rendered with regard to the above issue.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, not yet associated with the claims file and associate them with the claims file.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file must be made available for review prior to the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his PTSD.  If possible, the examiner should attempt to reconcile the findings made in the VA examinations of records and those included in the VA and Vet Center treatment reports.

The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD disability consistent with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner should also provide an opinion concerning the impact of the Veteran's psychiatric disability on his ability to obtain and maintain gainful employment.  In so doing, the examiner must comment on whether the Veteran's PTSD, in and of itself, precludes him from obtaining or maintaining gainful employment. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. The VA examination report prepared must be typed.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for his failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, obtain documentation which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


